—Appeal from order insofar as it granted in part plaintiffs’ cross motion unanimously dismissed and order modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting that part of plaintiffs’ cross motion seeking summary judgment on liability on the Labor Law § 240 (1) cause of action and denying those parts of the motion of defendant and cross motion of third-party defendant seeking summary judgment dismissing that cause of action. The alleged accident is not covered by that statute (see, Puckett v County of Erie [appeal No. 1], 262 AD2d 964 [decided herewith]).
The court properly denied, however, those parts of the motion of defendant and the cross motion of third-party defendant for summary judgment dismissing the Labor Law § 241 (6) cause of action. We modify the order, therefore, by granting those parts of the motion of defendant and the cross motion of third-party defendant seeking summary judgment dismissing the Labor Law § 240 (1) cause of action. We dismiss the appeal from the order insofar as it granted in part plaintiffs’ cross motion seeking summary judgment on liability on the Labor Law § 240 (1) cause of action because that part of the order is subsumed in the judgment (see, Hughes v Nussbaumer, Clarke *1054& Velzy, 140 AD2d 988; see also, Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567; CPLR 5501 [a] [1]). (Appeal from Order of Supreme Court, Wayne County, Sirkin, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Pigott, Jr., Hurlbutt and Scudder, JJ.